Order entered July 16, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00767-CR

                                EX PARTE PATRICK LENARD

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-62409-V

                                              ORDER
       The Court GRANTS appellant’s July 13, 2014 motion to extend time to file the
supplemental clerk’s record and brief as follows.
       We ORDER that the supplemental clerk’s record containing the trial court’s written
order on the pretrial bond motion and the trial court’s certification of appellant’s right to appeal
be filed by JULY 30, 2014.
       We ORDER appellant to file his brief by AUGUST 8, 2014. We ORDER the State to
file its brief by AUGUST 18, 2014. No further extensions will be granted. If any party does not
file its brief by the date specified, the appeal will be submitted without that party’s brief.
       The appeal remains set for submission on September 11, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Gary Fitzsimmons,
Dallas County District Clerk; and to counsel for all parties.

                                                         /s/    CAROLYN WRIGHT
                                                                CHIEF JUSTICE